DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 03/07/2022, in which claims 1-20 are pending and ready for examination. 


Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 11/09/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,271,424 in view of US Patent Publication No. 2012/0215829 to Naphade et al., (hereinafter Naphade) and claim 1 of U.S. Patent No. 10,714,974 in view of Nephade.
Claims 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-20 of U.S. Patent No. 11,271,424 and claims 8-20 of U.S. Patent No. 10,714,974.
 
It is clear that all the elements of the application claims as noted below are to be found in the patent claims of U.S. Patent No. 10,714,974 and the patent claims of U.S. Patent No. 11,271,424 (as the application claims fully encompasses the U.S. Patent No. 11,271,424 patent claims and the U.S. Patent No. 10,714,974 patent claims, respectively).  The difference between the application claims and the patent claims of U.S. Patent No. 10,714,974, and between the application claims and the patent claims of U.S. Patent No. 11,271,424, lies in the fact that the respective patent claims include more elements and are thus more specific.  Thus the inventions of claims of the respective patents are in effect a “species” of the “generic” inventions of the application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims are anticipated by the patent claims of U.S. Patent No. 10,714,974 and the patent claims of U.S. Patent No. 11,271,424, it is not patentably distinct from the claims of the patent.
Although the claims at issue are not identical, they are not patentably distinct from each other because the respective language of U.S. Patent No. 11,271,424 and U.S. Patent No. 10,714,974 anticipates the claims of the instant application:

Instant Application
US Patent No. 11,271,424
US Patent No. 10,714,974
1. A system of smart energy assets for withdrawing and supplying energy to a local electric grid on a consumer side of a smart electric meter of a residence, 
the local electric grid 
comprising one or more local electrical circuits supplying energy to the residence, the smart energy asset system comprising: 


a smart electric meter having a sensor for sensing 
a condition of one or more local electrical circuits of the local electric grid, a GPS, a controller for determining the condition, and a communications module for implementing a wireless communications protocol for communicating determined condition data to a receiving device; 


an intelligent input and output having a smart plug for electrically coupling a smart energy storage unit to an electrical outlet, the smart plug being configured for being plugged into the electrical outlet and thereby being coupled to a local electrical circuit of the local electric grid, 
wherein the intelligent input receives a first form of energy from the local electric grid so as to charge one or more energy storage cells of the smart energy storage unit, and the intelligent output receives a second form of energy for supply to the local electrical circuit of the local electric grid so as to discharge the one or more energy storage cells, 
the smart plug comprising: 
one or more connecting portions for coupling the intelligent input and output to the electrical outlet of the local electrical circuit of the local electric grid so as to effectuate the receiving of energy from and supplying of energy to the local electrical circuit, and one or more sensors, a microprocessor, and a communications module, the one or more sensors for generating sensed data, the sensed data pertaining to whether or not the one or more connecting portions of the smart plug are properly coupled to the electrical outlet prior to discharging of the smart energy storage unit, the microprocessor for receiving the sensed data and determining if it is safe to enable transference of energy to or from the smart energy storage unit so as to produce transference data, and the communications module for communicating the transference data; 

and one or more smart energy storage units capable of being coupled to the local electrical circuit of the local electric grid via being coupled with the intelligent input and output, the one or more smart energy storage units being a singular energy storage unit configured for being charged, so as to withdraw and store energy from a local electrical circuit, and for being discharged, for supplying energy to the local electrical circuit, the one more smart energy storage units comprising: 
one or more energy storage cells configured for being charged so as to withdraw and store energy from the local electrical circuit, and discharged for supplying energy to the local electrical circuit; 




a smart battery management system (SBMS) coupled to the one or more energy storage cells, 
the SBMS being configured for monitoring the amount of energy being withdrawn from or supplied to the one or more energy storage cells; 







a grid flexible converter (GFC) 



configured as an integrated 
two-way conversion device 
that is configured for receiving the first form of energy from the intelligent input and output and converts it to a form capable of charging the one or more energy storage cells so as to produce stored energy, and receives the stored energy from the one or more energy storage cells and converts it to the second form of energy for provision to the local electrical circuit thereby discharging the energy storage cells; 























and 
a control unit coupled to one or more of the GFC and the intelligent input and output, 
and being configured for receiving the determined condition data and the transference data, the control unit including at least one microprocessor configured for determining and providing command instructions to at least one of the GFC and the intelligent input and output, the command instructions directing at least one of the GFC and the smart plug to withdraw from or supply energy to the local electrical circuit of the local electric grid when a condition of the determined condition data indicates transference of energy is useful and when the transference data indicates that it is safe to transfer energy.
1. A system of smart energy assets for withdrawing and supplying energy to a local electric grid on a consumer side of an electrical meter, 
the local electric grid comprising one or more local electrical circuits supplying energy to a residence, the smart energy asset system comprising: 



a communications module capable of being communicably coupled to a smart meter, the communications module configured for receiving the determined condition data; 
a sensor for determining 
a condition of the one or more local electrical circuits of the local electric grid, 

and for communicating determined condition data to a receiving device; 



an input and an output having a plug and being electrically coupled to the one or more energy storage cells, the plug being configured for being plugged into an electrical outlet and thereby being coupled to the selected local electrical circuit of the local electric grid, 
wherein the input receives a first form of energy from the local electrical circuit of the local electric grid so as to charge the one or more energy storage cells, and the output receives a second form of energy for supply to the local electrical circuit of the local electric grid so as to discharge the one or more energy storage cells,

the plug comprising a smart plug containing: 
one or more connecting portions for coupling the input and output to the electrical outlet of the selected local electrical circuit of the local electric grid so as to effectuate the receiving and supplying of energy to the local electrical circuit, and one or more sensors and a microprocessor, the one or more sensors for generating sensed data, the sensed data pertaining to whether or not the one or more connecting portions of the smart plug are properly coupled to the electrical outlet prior to discharging of the smart energy storage unit, and the microprocessor for receiving the sensed data and determining if it is safe to enable transference of energy from the energy storage unit; 






one or more smart energy storage units coupled to a selected local electrical circuit of the one or more circuits of the local electrical grid, the one or more smart energy storage units each being a singular energy storage unit configured for being charged, so as to withdraw and store energy from a local electrical circuit and for being discharged, for supplying energy to the local electrical circuit, each of the one or more smart energy storage units comprising: 
one or more energy storage cells configured for being charged so as to withdraw and store energy from the local electrical circuit, and discharged for supplying energy to the local electrical circuit; 



a battery management system (BMS) coupled to the one or more energy storage cells, 

wherein the BMS monitors the storing of energy in and the releasing of energy from the one or more energy storage cells in accordance with received instructions, and is configured for determining the amount of energy being withdrawn or supplied to the local electrical circuit of the local electric grid; 

a grid flexible converter (GFC) electrically coupled to the input and the output, wherein the GFC is 
configured as an integrated two-way conversion device that receives the first form of energy from the input and converts it to a form capable of charging the one or more energy storage cells so as to produce stored energy, and receives the stored energy from the one or more energy storage cells and converts it to the second form of energy for provision to the output thereby discharging the one or more energy storage cells; 


a switch coupled to both the GFC and the input and output, the switch configured for moving from an open state, where energy is allowed to flow to or from the local electrical circuit of the local electric grid and the energy storage unit, and a closed state, where energy is not allowed to flow to or from the local electrical circuit of the local electric grid and the energy storage unit; 


and 
a control unit coupled to the GFC and the communications module, 
for 
receiving the determined condition data 
from the communications module, 
and 
providing instructions to at least 
one of the GFC and the BMS directing at least one of the GFC and BMS 
to 
withdraw or supply energy to the selected local electrical circuit of the local electric grid based on the received condition data, when the microprocessor of the smart plug determines that the connecting portions of the smart plug are properly coupled to the electrical outlet and it is safe to transfer energy.  

The Patent claims do not explicitly mention gps or wireless communication.
       However, Naphade from the same or similar field of measurements and meters teaches gps or wireless communication (gps and wireless communications, see P55-56, 6,7, Naphade).
       It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power distribution and energy storage as described by The Patent claims and incorporating gps and wireless communication, as taught by Naphade.  
     One of ordinary skill in the art would have been motivated to do this modification in order to provide communications without the added expense and complication of routing wires, and to embed location information into data so as to associate data with a particular location of concern for identification purposes (P55-56, Naphade).
Any other differences between the patent claims and instant claims are merely due to intended or field of use, equivalent limitations, or terms that are not of patentable weight as they amount to terminology that does not meaningfully limit the instant claims, and for which the Patent claims provide the same function and technological effect.
1. A system of smart energy assets for withdrawing and supplying energy to a local electric grid, 

the local electric grid comprising one or more circuits, and the smart energy asset system comprising: 





a communications module capable of being communicably coupled to a smart meter, the communications module configured for receiving the determined condition data; 
a sensor for determining 
a condition of the one or more circuits of the local electric grid 
and for communicating determined condition data to a receiving device; 



an input and an output electrically coupled to the one or more energy storage cells and capable of being further coupled to the selected circuit of the local electric grid, wherein the input receives a first form of energy from the circuit of the local electric grid so as to charge the one or more energy storage cells, and the output receives a second form of energy for supply to the circuit of the local electric grid so as to discharge the one or more energy storage cells; 


and a smart cord 
and plug containing one or more sensors and a microprocessor to be able to determine whether or not one or more connecting portions of the smart cord are properly coupled, so as to enable transference of energy from the energy storage unit only with proper coupling, and the smart cord and plug including a regionalization feature to be able to determine by a code which geographic region the smart energy storage unit is adapted for functioning in and thereby determines what condition the energy to be transferred should be in so as to correspond with the energy being transmitted through the circuits of that region; 













one or more smart energy storage units coupled to a selected circuit of the one or more circuits, and configured for being charged so as to withdraw and store energy from the local electric grid, and discharged for supplying energy to the local grid, each of the one or more smart energy storage units comprising: 
one or more energy 
storage cell configured for being charged so as to withdraw and store energy from the local electric grid, and discharged for supplying energy to the local electric grid; 








a battery management system (BMS) coupled to the one or more energy storage cell, 

wherein the BMS monitors the storing of energy in and the releasing of energy from the one or more energy storage cell in accordance with received instructions, and is configured for determining the amount of energy being withdrawn or supplied to the local electric grid; 


a grid flexible converter (GFC) electrically coupled to the input and the output, wherein the GFC receives the first form of energy from the input and converts it to a form capable of charging the one or more energy storage cells so as to produce stored energy, and receives the stored energy from the one or more energy storage cells and converts it to the second form of energy for provision to the output thereby discharging the one or more energy storage cells; 






a switch coupled to both the GFC and the input and output, the switch configured for moving from an open state, where energy is allowed to flow to or from the circuit of the local electric grid and the energy storage unit, and a closed state, where energy is not allowed to flow to or from the circuit of the local electric grid and the energy storage unit; 







a control unit coupled to the GFC and the communications module, for receiving the determined condition data from the communications module, and providing instructions to at least one of the GFC and the BMS directing at least one of the GFC and BMS to withdraw or supply energy to the circuit of the local electric grid based on the received condition data; 

wherein the system includes a mapping operation to determine to which circuit a smart energy storage unit is coupled, and if multiple energy storage units and appliances are present within the same local electric grid, then identifying whether the units are on the same circuit and designating a master controlling unit to coordinate both supply and withdrawal of energy from any given circuit by any given asset, at any given time, in a systematic and coordinated manner to avoid dangerous conditions.

The Patent claims do not explicitly mention gps or wireless communication.
       However, Naphade from the same or similar field of measurements and meters teaches gps or wireless communication (gps and wireless communications, see P55-56, 6, 7, Naphade).
       It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power distribution and energy storage as described by The Patent claims and incorporating gps and wireless communication, as taught by Naphade.  
     One of ordinary skill in the art would have been motivated to do this modification in order to provide communications without the added expense and complication of routing wires, and to embed location information into data so as to associate data with a particular location of concern for identification purposes (P55-56, Naphade). Any other differences between the patent claims and instant claims are merely due to intended or field of use, equivalent limitations, or terms that are not of patentable weight as they amount to terminology that does not meaningfully limit the instant claims, and for which the Patent claims provide the same function and technological effect.
8. A system of smart energy assets for withdrawing and supplying energy to a local electric grid on a consumer side of a smart electric meter of a residence, the local electric grid comprising one or more local electrical circuits supplying energy to the residence, the smart energy asset system comprising: 


an intelligent input and output having a smart plug for electrically coupling a smart energy storage unit to an electrical outlet, the smart plug being configured for being plugged into the electrical outlet and thereby being coupled to a local electrical circuit of the local electric grid, wherein the intelligent input receives a first form of energy from the local electrical circuit of the local electric grid so as to charge one or more energy storage cells of the smart energy storage unit, and the intelligent output receives a second form of energy for supply to the local electrical circuit of the local electric grid so as to discharge the one or more energy storage cells, the smart plug comprising: 
one or more connecting portions for coupling the intelligent input and output to the electrical outlet of the local electrical circuit of the local electric grid so as to effectuate the receiving of energy from and supplying of energy to the local electrical circuit, and one or more sensors and a microprocessor, the one or more sensors for generating sensed data, the sensed data pertaining to whether or not the one or more connecting portions of the smart plug are properly coupled to the electrical outlet prior to discharging of the smart energy storage unit, and the microprocessor for receiving the sensed data and determining if it is safe to enable transference of energy to or from the smart energy storage unit so as to produce transference data; 


a smart energy storage unit capable of being coupled to the local electrical circuit of the local electric grid via being coupled with the intelligent input and output, the smart energy storage unit being a singular energy storage unit configured for being charged so as to withdraw and store energy from the local electrical circuit, and for being discharged for supplying energy to the local electrical circuit, the smart energy storage unit comprising: one or more energy storage cells configured for being charged so as to withdraw and store energy from the local electrical circuit, and discharged for supplying energy to the local electrical circuit; 






a smart battery management system (SBMS) coupled to the one or more energy storage cells, wherein the SBMS monitors the storing of energy in and the releasing of energy from the energy storage cell; 








a grid flexible converter (GFC) configured as an integrated 


two-way conversion device that is configured for receiving the first form of energy from the intelligent input and output and converts it to a form capable of charging the one or more energy storage cells so as to produce stored energy, and receives the stored energy from the one or more energy storage cells and converts it to the second form of energy for provision to the local electrical circuit thereby discharging the energy storage cell; 



















a control unit coupled to one or more of the GFC and the intelligent input and output, and being configured for receiving the transference data from the microprocessor of the intelligent input and output as to whether it is safe to transfer energy to or from the smart energy storage unit, the control unit including at least one microprocessor configured for determining and providing command instructions to at least one of the GFC and the intelligent input and output directing at least one of the GFC and the intelligent input and output to withdraw from or supply energy to the local electrical circuit of the local electric grid based on the received transference data, when it is determined to be safe to transfer energy.
8. A system of smart energy assets for withdrawing and supplying energy to a local electric grid on a consumer side of an electrical meter, the local electric grid comprising one or more local electrical circuits supplying energy to a residence, the smart energy asset system comprising: 



an input and an output having a plug and being electrically coupled to the one or more energy storage cells, the plug being configured for being plugged into an electrical outlet and thereby being coupled to the selected local electrical circuit of the local electric grid, wherein the input receives a first form of energy from the local electrical circuit of the local electric grid so as to charge the one or more energy storage cells, and the output receives a second form of energy for supply to the local electrical circuit of the local electric grid so as to discharge the one or more energy storage cells, the plug comprising a smart plug containing: 
one or more connecting portions for coupling the 
input and output to the electrical outlet of the selected local electrical circuit of the local electric grid so as to effectuate the receiving and supplying of energy to the local electrical circuit, and one or more sensors and a microprocessor, the one or more sensors for generating sensed data, the sensed data pertaining to be whether or not the one or more connecting portions of the smart plug are properly coupled to the electrical outlet prior to discharging of the smart energy storage unit, and the microprocessor for receiving the sensed data and determining if it is safe to enable transference of energy from the energy storage unit;



one or more smart energy storage units coupled to a selected local electrical circuit of the one or more circuits of the local electric grid, the one or more smart energy storage units each being a singular energy storage unit configured for being charged, so as to withdraw and store energy from a local electrical circuit, and for being discharged, for supplying energy to the local electrical circuit, each of the one or more smart energy storage units comprising: 
one or more energy storage cells configured for being charged so as to withdraw and store energy from the local electrical circuit, and discharged for supplying energy to the local electrical circuit; 




a battery management system (BMS) coupled to the one or more energy storage cells, wherein the BMS monitors the storing of energy in and the releasing of energy from the energy storage cell in accordance with received instructions, and is configured for determining the amount of energy being withdrawn or supplied to the local electrical circuit of the local electric grid; 


a grid flexible converter (GFC) electrically coupled to the input and the output, wherein the GFC is configured as an integrated two-way conversion device that receives the first form of energy from the input and converts it to a form capable of charging the energy storage cells so as to produce stored energy, and receives the stored energy from the energy storage cell and converts it to the second form of energy for provision to the output thereby discharging the energy storage cell; a monitor for detecting and determining a condition of the selected local electrical circuit of the local electric grid; 


a switch coupled to both the GFC and the input and output, the switch configured for moving from an open state, where energy is allowed to flow to or from the selected local electrical circuit of the local electric grid and the energy storage unit, and a closed state, where energy is not allowed to flow to or from the selected local electrical circuit of the local electric grid and the energy storage unit; 

and 
a control unit coupled to the GFC and the monitor, 
for 
receiving 
the determined condition from the monitor, and providing instructions to at least one of the GFC and the BMS directing at least one of the GFC 
and 
BMS to withdraw or supply energy to the selected local electrical circuit of the local electric grid based on the received condition data, when the smart plug is properly coupled to the electrical outlet.

Any differences between the patent claims and instant claims are merely due to intended or field of use, equivalent limitations, or terms that are not of patentable weight as they amount to terminology that does not meaningfully limit the instant claims, and for which the Patent claims provide the same function and technological effect.
8. A system of smart energy assets for withdrawing and supplying energy to a local electric grid, the local electric grid comprising one or more circuits, and the smart energy asset system comprising: 






an input and an output electrically coupled to the one or more energy storage cells and capable of being further coupled to the selected circuit of the local electric grid, wherein the input receives a first form of energy from the circuit of the local electric grid so as to charge the one or more energy storage cells, and the output receives a second form of energy for supply to the circuit of the local electric grid so as to discharge the one or more energy storage cells; 
and a smart cord and plug containing one or more sensors and a microprocessor to be able to determine whether or not one or more connecting portions of the smart cord are properly coupled, so as to enable transference of energy from the energy storage unit only with proper coupling, and the smart cord and plug including a regionalization feature to be able to determine by a code which geographic region the smart energy storage unit is adapted for functioning in and thereby determines what condition the energy to be transferred should be in so as to correspond with the energy being transmitted through the circuits of that region;













one or more smart energy storage unit coupled to a selected circuit of the one or more circuits, and configured for being charged so as to withdraw and store energy from the local electric grid, and discharged for supplying energy to the local grid, each of the smart energy storage unit comprising: one or more energy storage cells configured for being charged so as to withdraw and store energy from the local electric grid, and discharged for supplying energy to the local electric grid; 











a battery management system (BMS) coupled to the one or more energy storage cell, wherein the BMS monitors the storing of energy in and the releasing of energy from the one or more energy storage cells in accordance with received instructions, and is configured for determining the amount of energy being withdrawn or supplied to the local electric grid; 


a grid flexible converter (GFC) electrically coupled to the input and the output, wherein the GFC receives the first form of energy from the input and converts it to a form capable of charging the one or more energy storage cells so as to produce stored energy, and receives the stored energy from the one or more energy storage cells and converts it to the second form of energy for provision to the output thereby discharging the one or more energy storage cell; a monitor for detecting and determining a condition of the local electric grid; 



a switch coupled to both the GFC and the input and output, the switch configured for moving from an open state, where energy is allowed to flow to or from the circuit of the local electric grid and the energy storage unit, and a closed state, where energy is not allowed to flow to or from the circuit of the local electric grid and the energy storage unit; 




a control unit coupled to the GFC and the monitor, for receiving the determined condition from the monitor, and providing instructions to at least one of the GFC and the BMS directing at least one of the GFC and BMS to withdraw or supply energy to the circuit of the local local grid based on the received condition data; 
wherein the system includes a mapping operation to determine to which circuit a smart energy storage unit is coupled, and if multiple energy storage units and appliances are present within the same local electric grid, then identifying whether the units are on the same circuit and designating a master controlling unit to coordinate both supply and withdrawal of energy from any given circuit by any given asset, at any given time, in a systematic and coordinated manner to avoid dangerous conditions.
Any differences between the patent claims and instant claims are merely due to intended or field of use, equivalent limitations, or terms that are not of patentable weight as they amount to terminology that does not meaningfully limit the instant claims, and for which the Patent claims provide the same function and technological effect.
9. The system according to claim 8, wherein the smart energy storage unit further comprises a communications module, the communications module configured for receiving condition data from one or more of a smart electric meter, a monitor, or a third-party device.
10. The system according to claim 9, the system further comprises a smart meter coupled to the local electrical circuit of the local electric grid and configured for determining a measured amount of energy being supplied to at least the selected circuit of the local electric grid, and further being configured for communicating the measured amount of energy to the communications module of the smart energy storage unit.
10. The system according to claim 9, wherein the system further comprises a smart meter connected to the local electric grid for determining a measured amount of energy being supplied to at least the selected circuit of the local electric grid, and further being configured for communicating the measured amount of energy to the communications module of the smart energy unit.
10. The system according to claim 9, wherein the system further comprises a smart electric meter connected to the local electrical circuit of the local electric grid for determining a measured amount of energy being supplied to the local electrical circuit of the local electric grid, the smart electric meter further being configured for communicating the measured amount of energy to the communications module of the smart energy storage unit.
10. The system according to claim 9, the system further comprises a smart meter coupled to the local electrical circuit of the local electric grid and configured for determining a measured amount of energy being supplied to at least the selected circuit of the local electric grid, and further being configured for communicating the measured amount of energy to the communications module of the smart energy storage unit.
10. The system according to claim 9, wherein the system further comprises a smart meter connected to the local electric grid for determining a measured amount of energy being supplied to at least the selected circuit of the local electric grid, and further being configured for communicating the measured amount of energy to the communications module of the smart energy unit.
11. The system according to claim 10, wherein the at least one microprocessor of the smart energy storage unit is further configured for receiving one or more of the transference data, the condition data, and the measured amount of energy, and for performing one or more analytics on such received data so as to generate results data, and further for controlling a transference of energy to and from one or more of the smart energy storage units in response to the results data.
11. The system according to claim 10, wherein the control unit comprises a microprocessor for receiving the determined condition data, performing one or more analytics on the condition data so as to obtain results data, and further configured for controlling the opening and closing of the switch in response to the results data.
11. The system according to claim 10, wherein the control unit comprises a microprocessor for receiving the determined condition data, performing one or more analytics on the condition data so as to obtain results data, and further configured for controlling the opening and closing of the switch in response to the results data.
12. The system according to claim 11, wherein the system further includes a monitor, the monitor being configured to monitor local electrical circuit status and to generate the condition data with respect to one or more of load condition, demand condition, supply condition, capacity condition, voltage condition, amplitude condition, current condition, circuit capacity, an appliance condition, a smart energy storage unit condition, and a change in one or more of such conditions, and the results data comprises an instruction to modify charging or discharging of the smart energy storage unit in view of the results data.
12. The system according to claim 11, wherein the monitor monitors local electrical circuit status with respect to the determined condition, where the determined condition comprises one or more of load condition, demand condition, supply condition, capacity condition, voltage condition, amplitude condition, current condition, circuit capacity, an appliance condition, the smart energy storage unit condition, and/or a change in one or more of these conditions, and the results data comprises an instruction to modify the charging or discharging of the smart energy storage unit because of the results data.
12. The system according to claim 11, wherein the monitor monitors grid status with respect to one or more of load condition, demand condition, supply condition, capacity condition, voltage condition, amplitude condition, current condition, circuit capacity, an appliance condition, the smart energy storage unit condition, and/or a change in one or more of these conditions, and the results data comprises an instruction to modify the charging or discharging of the smart energy storage unit because of the results data.
13. The system according to claim 12, wherein the condition data includes one or more of: a health status, a state of stored energy status, a temperature status, a location status, a scheduling condition, a predicted weather condition, and a user selectable condition.
13. The system according to claim 12, further comprising a smart appliance, wherein the smart appliance and/or smart energy storage unit condition includes one or more of: a health status, a state of stored energy status, a temperature status, a location status, a scheduling condition, a predicted weather condition, and a user selectable condition.
13. The system according to claim 12, wherein the appliance and/or smart energy storage unit condition includes one or more of: a health status, a state of stored energy status, a temperature status, a location status, a scheduling condition, a predicted weather condition, and a user selectable condition.
14. The system according to claim 13, wherein each of the smart energy storage units of the system further comprises a third-party interface for receiving and communicating a third-party instruction to the controller of the smart energy storage unit, whereby the controller may modify the command instructions upon receipt of the third-party instructions.
14. The system according to claim 13, wherein the system further comprises a third party interface for transmitting a third party command condition to the controller of the smart energy storage unit, wherein the third party command condition comprises a predicted weather condition, a determined location condition, a user based behavior condition, an external management condition, a scheduled activity condition, a command charge condition, and a command discharge condition.
14. The system according to claim 13, wherein the system further comprises a third party interface for transmitting a third party command condition to the controllers of the smart energy storage units, wherein the third party command condition comprises a predicted weather condition, a determined location condition, a user based behavior condition, an external management condition, a scheduled activity condition, a command charge condition, and a command discharge condition.
15. The system according to claim 14, wherein each of the one or more energy storage units of the system further comprises a switch, the switch configured for moving from an open state, where energy is allowed to flow to or from the local electrical circuit of the local electric grid and the smart energy storage unit, and a closed state, where energy is not allowed to flow to or from the local electrical circuit of the local electric grid and the smart energy storage unit.
15. The system according to claim 14, wherein the control unit of the smart energy storage unit comprises a memory for storing a set of instructions, the instructions for determining conditions necessary for opening and closing of the switch to thereby control the transmission of energy to and from the smart energy storage unit.
15. The system according to claim 14, wherein the control unit of the smart energy storage unit comprises a memory for storing a set of instructions, the instructions for determining conditions necessary for opening and closing of the switch.
16. A system of smart energy assets for withdrawing and supplying energy to a local electric grid on a consumer side of a smart electric meter of a residence, the local electric grid comprising one or more local electrical circuits supplying energy to the residence, the smart energy asset system comprising: 


an intelligent input and output having a smart plug for electrically coupling a smart energy storage unit to an electrical outlet, the smart plug being configured for being plugged into the electrical outlet and thereby being coupled a local electrical circuit of the local electric grid, wherein the intelligent input receives a first form of energy from the local electrical circuit of the local electric grid so as to charge one or more energy storage cells of the smart energy storage unit, and the intelligent output receives a second form of energy for supply to the local electrical circuit of the local electric grid so as to discharge the one or more energy storage cells, the smart plug comprising: 
one or more connecting portions for coupling the intelligent input and output to the electrical outlet of the local electrical circuit of the local electric grid so as to effectuate the receiving of energy from and supplying of energy to the local electrical circuit, and one or more sensors and a microprocessor, the one or more sensors for generating sensed data, the sensed data pertaining to whether or not the one or more connecting portions of the smart plug are properly coupled to the electrical outlet prior to discharging of the smart energy storage unit, and the microprocessor for receiving the sensed data and determining if it is safe to enable transference of energy to or from the smart energy storage unit so as to produce transference data; 


one or more smart energy storage units coupled to a local electrical circuit of the one or more circuits of the local electric grid, the one or more smart energy storage units each being a singular energy storage unit configured for being charged, so as to withdraw and store energy from a local electrical circuit, and discharged for supplying energy to the local electrical circuit, each of the one or more smart energy storage units comprising: one or more energy storage cells configured for being charged so as to withdraw and store energy from the local electrical circuit, and discharged for supplying energy to the local electrical circuit; 



















a grid flexible converter (GFC) configured for being electrically coupled to the intelligent input and output, wherein the GFC is further configured as an integrated two-way conversion device that receives the first form of energy from the intelligent input and output and converts it to a form capable of charging the one or more energy storage cells so as to produce stored energy, and receives the stored energy from the energy storage cells and converts it to the second form of energy for provision to the intelligent input and output thereby discharging the energy storage cells; 









and a control unit coupled to one or more of the GFC and the intelligent input and output and being configured for receiving the transference data, the control unit having at least one microprocessor for generating and providing, based on the transference data, instructions to at least one of the GFC and the intelligent input and output directing at least one of the GFC and the intelligent input and output to withdraw or supply energy to the local electrical circuit of the local electric grid, when it is determined that it is safe to enable transference of energy to or from the smart energy storage unit.
16. A system of smart energy assets for withdrawing and supplying energy to a local electric grid on a consumer side of an electrical meter, the local electric grid comprising one or more local electrical circuits supplying energy to a residence, the smart energy asset system comprising: 



an input and an output having a plug and being electrically coupled to the one or more energy storage cells the plug being configured for being plugged into an electrical outlet and thereby being coupled to the selected local electrical circuit of the local electrical grid, wherein the input receives a first form of energy from the local electrical circuit of the local electric grid so as to charge the one or more energy storage cells, and the output receives a second form of energy for supply to the circuit of the local electrical circuit of the local electric grid so as to discharge the one or more energy storage cells, the plug comprising a smart plug containing: 
one or more connecting portions for coupling the 
input and output to the electrical outlet of the selected local electrical circuit of the local electric grid so as to effectuate the receiving and supplying of energy to the local electric grid, and one or 
more sensors and a microprocessor, the one or more sensors for generating sensed data, the sensed data pertaining to whether or not the one or more connecting portions of the smart plug are properly coupled to the electrical outlet, prior to discharging of the smart energy storage unit, and the microprocessor for receiving the sensed data and determining if it is safe to enable transference of energy from the energy storage unit;



one or more smart energy storage units coupled to a selected local electrical circuit of the one or more circuits of the local electric grid, the one or more smart energy storage units each being a singular energy storage unit configured for being charged, so as to withdraw and store energy from a local electrical circuit, and for being discharged, for supplying energy to the local electrical circuit, each of the one or more smart energy storage units comprising: 
one or more energy storage cells configured for being charged so as to withdraw and store energy from the local electrical circuit, and discharged for supplying energy to the local electrical circuit; 


a battery management system (BMS) coupled to the energy storage cells, wherein the BMS monitors the storing of energy in and the releasing of energy from the energy storage cells in accordance with received instructions, and is configured for determining the amount of energy being withdrawn or supplied to the local electrical circuit of the local electric grid; 


a grid flexible converter (GFC) electrically coupled to the input and the output, wherein the GFC is configured as an integrated two-way conversion device that receives the first form of energy from the 
input and converts it to
 a form capable of charging the one or more energy storage cells so as to produce stored energy, and receives the 
stored energy from the 
one or more energy 
storage cells and converts it to the second form of energy for provision to the output 
thereby discharging 
the one or more energy storage cells; 


a communications module, the communications module configured for receiving data regarding one or more conditions of the local electrical circuit of the local electric grid; 

and a control unit coupled to the GFC and the communications module, 
for receiving the data 
regarding the local electrical circuit condition, 
and providing instructions 
to at least one of the GFC 
and the BMS directing 
at least one of the GFC and BMS to withdraw 
or supply energy to the selected local electrical circuit of the local electric grid based on the received condition data, 
when the smart plug is properly coupled to the electrical outlet.

Any differences between the patent claims and instant claims are merely due to intended or field of use, equivalent limitations, or terms that are not of patentable weight as they amount to terminology that does not meaningfully limit the instant claims, and for which the Patent claims provide the same function and technological effect.
16. A system of smart energy assets for withdrawing and supplying energy to a local electric grid, the local electric grid comprising one or more circuits, and the smart energy asset system comprising: 






an input and an output electrically coupled to the one or more energy storage cell and capable of being further coupled to the selected circuit of the local electric grid, wherein the input receives a first form of energy from the circuit of the local electric grid so as to charge the one or more energy storage cells, and the output receives a second form of energy for supply to the circuit of the local electric grid so as to discharge the one or more energy storage cell;

and a smart cord and plug containing one or more sensors and a microprocessor to be able to determine whether or not one or more connecting portions of the smart cord are properly coupled, so as to enable transference of energy from the energy storage unit only with proper coupling, and the smart cord and plug including a regionalization feature to be able to determine by a code which geographic region the smart energy storage unit is adapted for functioning in and thereby determines what condition the energy to be transferred should be in so as to correspond with the energy being transmitted through the circuits of that region;













one or more smart energy storage units coupled to a selected circuit of the one or more, and configured for being charged so as to withdraw and store energy from the local electric grid, and discharged for supplying energy to the local grid, each of the one or more smart energy storage units comprising: one or more energy storage cell configured for being charged so as to withdraw and store energy from the local electric grid, and discharged for supplying energy to the local electric grid; 










a battery management system (BMS) coupled to the one or more energy storage cells, wherein the BMS monitors the storing of energy in and the releasing of energy from the one or more energy storage cells in accordance with received instructions, and is configured for determining the amount of energy being withdrawn or supplied to the local electric grid; 


a grid flexible converter (GFC) electrically coupled to the input and the output, wherein the GFC receives the first form of energy from the input and converts it to a form capable of charging the one or more energy storage cells so as to produce stored energy, and receives the stored energy from the one or more energy storage cells and converts it to the second form of energy for provision to the output thereby discharging the one or more energy storage cells; 







a communications module capable of being communicably coupled to a smart meter, the communications module configured for receiving the determined condition data; 

a control unit coupled to the GFC and the communications module, for determining a local grid condition, and providing instructions to at least one of the GFC and the BMS directing at least one of the GFC and BMS to withdraw or supply energy to the circuit of the local electric grid based on the received condition data; 
wherein the system includes a mapping operation to determine to which circuit a smart energy storage unit is coupled, and if multiple energy storage units and appliances are present within the same local electric grid, then identifying whether the units are on the same circuit and designating a master controlling unit to coordinate both supply and withdrawal of energy from any given circuit by any given asset, at any given time, in a systematic and coordinated manner to avoid dangerous conditions.

Any differences between the patent claims and instant claims are merely due to intended or field of use, equivalent limitations, or terms that are not of patentable weight as they amount to terminology that does not meaningfully limit the instant claims, and for which the Patent claims provide the same function and technological effect.
17. The system according to claim 16, further comprising a smart electric meter for sensing an amount of energy being withdrawn from or supplied to the local electrical circuit of the local electric gird, and communicating the sensed amount of energy to the smart energy storage unit.
17. The system according to claim 16, further comprising a smart meter for sensing and/or determining an amount of energy being pulled from or supplied to the selected local electrical circuit of the local electric gird, and communicating the sensed and/or determined amount of energy to the communications module of the smart energy storage unit.
17. The system according to claim 16, further comprising the smart meter for sensing and/or determining an amount of energy being supplied at least to a circuit of the local electric gird, and communicating the sensed and/or determined amount of energy to the communications module of the smart energy storage unit.
18. The system according to claim 17, wherein the microprocessor of the control unit is configured to determine a condition of the local electrical circuit of the local eclectic grid by receiving data related to the amount of energy being supplied to or withdrawn from the local electrical circuit, and is further configured to instruct the GFC to release or withdraw an amount of energy to or from the local electrical circuit grid to zero out a sensed amount of energy being supplied to or withdrawn from the local electric grid.
18. The system according to claim 17, wherein the control unit comprises a microprocessor, wherein the microprocessor determines the condition of local electrical circuit of the local electric grid by receiving data related to one or more of the amount of energy being pulled from and supplied to the local electrical circuit of the local electric grid and instructs the GFC to release or withdraw an amount of energy to or from the selected local electrical circuit of the local electric grid to zero out the sensed amount of energy being pulled from or supplied to the local electric grid.
18. The system according to claim 17, wherein the control unit comprises a microprocessor, wherein the microprocessor determines the local electric grid condition by receiving data related to the amount of energy being supplied to the local electric grid and instructs the GFC to release an amount of stored energy to the circuit of the local electric grid to zero out the sensed amount of energy being supplied to the local electric grid.
19. The system according to claim 18, further comprising a plurality of smart energy storage units in communication with one another, wherein a total amount of energy being withdrawn from or supplied to a plurality of local electrical circuits is configured so as to zero out the total amount of energy being withdrawn from or supplied to a plurality of local electrical circuits being serviced by one or more of the plurality of smart energy storage units.
19. The system according to claim 18, further comprising a plurality of smart energy storage units in communication with one another, wherein the amount of energy being pulled from or supplied to zero out the sensed amount of energy is being pulled or supplied by a at least a portion of the plurality of storage units.
19. The system according to claim 18, further comprising a plurality of smart energy storage units in communication with one another, wherein the amount of energy being supplied to zero out the sensed amount of energy is supplied by at least a portion of the plurality of storage units.
20. The system according to claim 19, wherein one of the plurality of smart energy storage units is configured so as to be a master controlling unit thereby controlling the charging and discharging of the plurality of smart energy storage units.
20. The system according to claim 19, wherein one of the plurality of smart energy storage units is configured so as to be a master controlling unit thereby controlling the charging and discharging of the other smart energy storage units.
20. The system according to claim 19, wherein one of the plurality of smart energy storage units is configured so as to be the master controlling unit thereby controlling the charging and discharging of the other units of the plurality of energy storage units.






Allowable Subject Matter

Claims 1-20 would be allowable if the double patenting rejection set forth in this Office action is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  

While Clifton (US Patent Publication No. 2015/0066231) discloses a system of controllable smart energy units that withdraw and supply energy to and from a grid on a consumer side, and which comprise sensors, communication, storage cells, a plug to plug into an outlet, a battery management system, a grid flexible converter, and a control unit, and while Kim (US Patent Publication No. 2017/0217403 to Kim) teaches anti-theft of a charging cable by checking a connection between a socket and a plug in an electric vehicle setting by monitoring current or voltage, thus not specifically teaching sensing to enable a transference, and while Naphade et al., (US Patent Publication No. 2012/0215829) teaches a smart meter with wireless communications capabilities and gps, none of the references taken either alone or in combination with the prior art of record disclose a system of smart energy assets, including:


(Claim 1) "… an intelligent input and output having a smart plug for electrically coupling a smart energy storage unit to an electrical outlet, the smart plug being configured for being plugged into the electrical outlet and thereby being coupled to a local electrical circuit of the local electric grid, wherein the intelligent input receives a first form of energy from the local electric grid so as to charge one or more energy storage cells of the smart energy storage unit, and the intelligent output receives a second form of energy for supply to the local electrical circuit of the local electric grid so as to discharge the one or more energy storage cells, the smart plug comprising: one or more connecting portions for coupling the intelligent input and output to the electrical outlet of the local electrical circuit of the local electric grid so as to effectuate the receiving of energy from and supplying of energy to the local electrical circuit, and one or more sensors, a microprocessor, and a communications module, the one or more sensors for generating sensed data, the sensed data pertaining to whether or not the one or more connecting portions of the smart plug are properly coupled to the electrical outlet prior to discharging of the smart energy storage unit, the microprocessor for receiving the sensed data and determining if it is safe to enable transference of energy to or from the smart energy storage unit so as to produce transference data, and the communications module for communicating the transference data; and one or more smart energy storage units capable of being coupled to the local electrical circuit of the local electric grid via being coupled with the intelligent input and output, the one or more smart energy storage units being a singular energy storage unit configured for being charged, so as to withdraw and store energy from a local electrical circuit, and for being discharged, for supplying energy to the local electrical circuit, the one more smart energy storage units comprising: one or more energy storage cells configured for being charged so as to withdraw and store energy from the local electrical circuit, and discharged for supplying energy to the local electrical circuit; a smart battery management system (SBMS) coupled to the one or more energy storage cells, the SBMS being configured for monitoring the amount of energy being withdrawn from or supplied to the one or more energy storage cells; a grid flexible converter (GFC) configured as an integrated two-way conversion device that is configured for receiving the first form of energy from the intelligent input and output and converts it to a form capable of charging the one or more energy storage cells so as to produce stored energy, and receives the stored energy from the one or more energy storage cells and converts it to the second form of energy for provision to the local electrical circuit thereby discharging the energy storage cells; and a control unit coupled to one or more of the GFC and the intelligent input and output, and being configured for receiving the determined condition data and the transference data, the control unit including at least one microprocessor configured for determining and providing command instructions to at least one of the GFC and the intelligent input and output, the command instructions directing at least one of the GFC and the smart plug to withdraw from or supply energy to the local electrical circuit of the local electric grid when a condition of the determined condition data indicates transference of energy is useful and when the transference data indicates that it is safe to transfer energy.",


(Claim 8) "… an intelligent input and output having a smart plug for electrically coupling a smart energy storage unit to an electrical outlet, the smart plug being configured for being plugged into the electrical outlet and thereby being coupled to a local electrical circuit of the local electric grid, wherein the intelligent input receives a first form of energy from the local electrical circuit of the local electric grid so as to charge one or more energy storage cells of the smart energy storage unit, and the intelligent output receives a second form of energy for supply to the local electrical circuit of the local electric grid so as to discharge the one or more energy storage cells, the smart plug comprising: one or more connecting portions for coupling the intelligent input and output to the electrical outlet of the local electrical circuit of the local electric grid so as to effectuate the receiving of energy from and supplying of energy to the local electrical circuit, and one or more sensors and a microprocessor, the one or more sensors for generating sensed data, the sensed data pertaining to whether or not the one or more connecting portions of the smart plug are properly coupled to the electrical outlet prior to discharging of the smart energy storage unit, and the microprocessor for receiving the sensed data and determining if it is safe to enable transference of energy to or from the smart energy storage unit so as to produce transference data; a smart energy storage unit capable of being coupled to the local electrical circuit of the local electric grid via being coupled with the intelligent input and output, the smart energy storage unit being a singular energy storage unit configured for being charged so as to withdraw and store energy from the local electrical circuit, and for being discharged for supplying energy to the local electrical circuit, the smart energy storage unit comprising: one or more energy storage cells configured for being charged so as to withdraw and store energy from the local electrical circuit, and discharged for supplying energy to the local electrical circuit; a smart battery management system (SBMS) coupled to the one or more energy storage cells, wherein the SBMS monitors the storing of energy in and the releasing of energy from the energy storage cell; a grid flexible converter (GFC) configured as an integrated two-way conversion device that is configured for receiving the first form of energy from the intelligent input and output and converts it to a form capable of charging the one or more energy storage cells so as to produce stored energy, and receives the stored energy from the one or more energy storage cells and converts it to the second form of energy for provision to the local electrical circuit thereby discharging the energy storage cell; a control unit coupled to one or more of the GFC and the intelligent input and output, and being configured for receiving the transference data from the microprocessor of the intelligent input and output as to whether it is safe to transfer energy to or from the smart energy storage unit, the control unit including at least one microprocessor configured for determining and providing command instructions to at least one of the GFC and the intelligent input and output directing at least one of the GFC and the intelligent input and output to withdraw from or supply energy to the local electrical circuit of the local electric grid based on the received transference data, when it is determined to be safe to transfer energy. ",

(Claim 16) "… an intelligent input and output having a smart plug for electrically coupling a smart energy storage unit to an electrical outlet, the smart plug being configured for being plugged into the electrical outlet and thereby being coupled a local electrical circuit of the local electric grid, wherein the intelligent input receives a first form of energy from the local electrical circuit of the local electric grid so as to charge one or more energy storage cells of the smart energy storage unit, and the intelligent output receives a second form of energy for supply to the local electrical circuit of the local electric grid so as to discharge the one or more energy storage cells, the smart plug comprising: one or more connecting portions for coupling the intelligent input and output to the electrical outlet of the local electrical circuit of the local electric grid so as to effectuate the receiving of energy from and supplying of energy to the local electrical circuit, and one or more sensors and a microprocessor, the one or more sensors for generating sensed data, the sensed data pertaining to whether or not the one or more connecting portions of the smart plug are properly coupled to the electrical outlet prior to discharging of the smart energy storage unit, and the microprocessor for receiving the sensed data and determining if it is safe to enable transference of energy to or from the smart energy storage unit so as to produce transference data; one or more smart energy storage units coupled to a local electrical circuit of the one or more circuits of the local electric grid, the one or more smart energy storage units each being a singular energy storage unit configured for being charged, so as to withdraw and store energy from a local electrical circuit, and discharged for supplying energy to the local electrical circuit, each of the one or more smart energy storage units comprising: one or more energy storage cells configured for being charged so as to withdraw and store energy from the local electrical circuit, and discharged for supplying energy to the local electrical circuit; a grid flexible converter (GFC) configured for being electrically coupled to the intelligent input and output, wherein the GFC is further configured as an integrated two-way conversion device that receives the first form of energy from the intelligent input and output and converts it to a form capable of charging the one or more energy storage cells so as to produce stored energy, and receives the stored energy from the energy storage cells and converts it to the second form of energy for provision to the intelligent input and output thereby discharging the energy storage cells; and a control unit coupled to one or more of the GFC and the intelligent input and output and being configured for receiving the transference data, the control unit having at least one microprocessor for generating and providing, based on the transference data, instructions to at least one of the GFC and the intelligent input and output directing at least one of the GFC and the intelligent input and output to withdraw or supply energy to the local electrical circuit of the local electric grid, when it is determined that it is safe to enable transference of energy to or from the smart energy storage unit. ",

in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Paul et al., US Patent Publication No. 2013/0245849 teaches a plug with sensor, but the sensors used to detect power consumption instead of determining a proper coupling to then enable energy transfer.

LaFrance et al., US Patent Publication No. 2013/0176141 teaches a utility meter with communications and gps.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117